                                                                 J S -6
1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10   CRAIG R. JALBERT, as Trustee of the Case No. CV 17-7167-GW-KSx
     Vernon Tort Claims Trust,
11
                  Plaintiff.
12
     v.                                 JUDGMENT IN FAVOR OF
13                                      DEFENDANTS ACE AMERICAN
14   XL INSURANCE AMERICA, INC.;        INSURANCE COMPANY AND ACE
     ST. PAUL FIRE AND MARINE           PROPERTY AND CASUALTY
15   INSURANCE COMPANY; ACE             INSURANCE COMPANY ON
     PROPERTY AND CASUALTY
16   INSURANCE COMPANY; ACE             PLAINTIFF’S COMPLAINT FOR
     AMERICAN INSURANCE                 DECLARATORY RELIEF
17
     COMPANY; ZURICH INSURANCE
18   COMPANY; AMERICAN ZURICH
     INSURANCE COMPANY;
19   AMERICAN GUARANTEE &
     LIABILITY INSURANCE                Complaint Filed: September 28, 2017
20   COMPANY; GREAT AMERICAN            Trial Date: None Set
21   INSURANCE COMPANY OF NEW
     YORK; AMERICAN HOME
22   ASSURANCE COMPANY; and
     NATIONAL UNION FIRE
23   INSURANCE COMPANY OF
24   PITTSBURGH, PA,
                    Defendants.
25
26   AND ALL RELATED ACTIONS

27
28
                                       -1-
                               [PROPOSED] JUDGMENT
1          Defendants ACE American Insurance Company (“AAIC”) and ACE
2    Property and Casualty Insurance Company’s (“APC”) joint Motion for Summary
3    Judgment Regarding the Pollution Exclusions’ Waste Provisions [Dkt. No. 53]
4    and supplemental briefing as to all of the all of the APC policies alleged in
5    paragraph 42 of Plaintiff Craig R. Jalbert as Trustee of the Vernon Tort Trust’s
6    (“Plaintiff”) Complaint for Declaratory Relief [Dkt. No. 1] (the “Complaint”) and
7    all of the AAIC policies alleged in paragraph 43 of the Complaint, on Counts I, II
8    and III of the Complaint, was heard by the Court on June 7 and July 16, 2018, and
9    granted in favor of APC and AAIC as to all of the AAIC and APC policies alleged
10   in the Complaint on July 30, 2018 [Dkt. No. 99].
11         Pursuant to the Order granting Summary Judgment [Dkt. No. 99],
12         IT IS HEREBY ADJUDGED AND DECLARED that the pollution
13   exclusions included or incorporated into all of the APC policies alleged in
14   paragraph 42 of the Complaint, and all of the AAIC policies alleged in paragraph
15   43 the Complaint, the only AAIC and APC policies alleged in the Complaint, bar
16   coverage for the litigation styled, Alan Salvador Aguirre, et al. v. Exide
17   Technologies, Inc., et al., Los Angeles County Superior Court, Consolidated
18   Action Case No. 567401 (the “Vernon Litigation”) and all claims asserted therein.
19   Accordingly, AAIC and APC have no duty to defend or indemnify Exide
20   Corporation, its successor, Exide Technologies, or any other party with respect to
21   the Vernon Litigation under the APC and AAIC policies alleged in the
22   Complaint..
23         AAIC and APC shall recover their costs incurred herein.
24
25         IT IS SO ORDERED.
26
27         Dated: January 25, 2019          _______________________________
                                            Hon. Judge George H. Wu
28                                          United States District Judge

                                              -2-
                                     [PROPOSED] JUDGMENT
